10.5
Professional Consulting Agreement


This Consulting Agreement ("Agreement") is made as of June 1, 2009 by and
between ECOLAND INTERNATIONAL, INC, a Nevada corporation with offices at 4909 W
Joshua Boulevard, Suite 1059, Chandler, Arizona 85226 and Robert Russell an
individual with offices 14 the Link Morningside, Sandton 2196 (the "Consultant")


WITNESSTH


WHEREAS, the Company desires to retain Consultant to render consulting services,
including services relating to market analysis, financial planning, strategic
transactions, restructuring, strategic planning and development and internet
solutions.


WHEREAS, Consultant is willing to perform such consulting services on the terms
and conditions herein contained.


NOW, THEREFORE, in consideration of the premises herein and other good and
valuable considerations, the parties agree as follows:


1.       ENGAGEMENT


The Company hereby engages Consultant and Consultant hereby accepts such
engagement as a Consultant to render the consulting services set forth below, as
requested by the Company, and in furtherance of the business goals of the
Company.


2.       CONSULTANT DUTIES


Consultant shall, at the request of the Company, provide business management and
marketing consultation services. Such services shall include, advice concerning
the implementation and monitoring of business and marketing plans, as well as
establishing and/or enhancing the Company's internet presence, advice concerning
the Company obtaining investment banking and financial services, and advice
concerning the Company retaining other professionals. The Consultant may also
render the following services at the request of the Company:


a.   Market Analysis - Consultant will assist the Company in researching market
conditions and the Company's competitors.


b.   Financial Planning - Consultant will assist the Company in determining the
Company's financing requirements and will assist the Company in retaining and
working with professionals to meet such requirements.


c.   Strategic Transactions - Consultant will assist the Company in evaluating
the advisability of entering into mergers, acquisitions and joint ventures.


d.   Strategic Planning and Development - Consultant will assist the Company in
understanding its operational objectives.


3.       TERM



The term of this agreement shall commence on the date hereof and continue for a
period of six (6)Months.
 
 
 

--------------------------------------------------------------------------------

 
 
4.       COMPENSATION


a. As full compensation for the services to be rendered by Consultant hereunder,
Consultant shall be paid, and the Consultant agrees to accept four Million
Shares of Common stock or (8,000) US Dollars per month for the life of the
Contact.


5.       ACTIVITIES


a. Throughout the term of this agreement, Consultant will provide the officers,
directors, employees or designees of the Company with verbal as well as written
reports, when reasonable requested, concerning its activities.


6.       THIRD PARTIES


a. The Company acknowledges that, in connection with its engagement hereunder,
Consultant may introduce the Company to third parties who may transact business
with the Company and/or assist Consultant in providing consulting services to
the Company hereunder.


7.       CONFIDENTIAL INFORMATION


a. The Consultant acknowledges that any and all confidential knowledge or
information concerning the Company and its affairs obtained by it, its
principals, employees and/or contractors in the course of its engagement
hereunder will be inviolate by it and that it will conceal the same from any and
all other persons and entities, including, but not limited to, competitors of
the Company and that it will not impart any such knowledge to anyone whosoever
during the term of hereof.



8.       CONSULTANT STATUS


a. The Consultant acknowledges that it is providing services hereunder as an
independent contractor. Accordingly, Consultant agrees that any taxes associated
with the performance of its services hereunder shall be its sole responsibility.
Consultant further agrees that nothing herein shall create a relationship of
partners or joint ventures between Consultant and the Company and, except as
otherwise set forth herein, nothing herein shall be deemed to authorize
Consultant to obligate or bind the Company to any commitment without the prior
written consent of the Company in each instance.


9.       INDEMNIFICATION


a. The Consultant shall hold harmless and indemnify Company from and against any
and all damages, losses, liabilities, obligations, fees, costs and expenses,
including but not limited to, the payment and advancement of reasonable
attorney's fees, resulting from, or incurred in connection with claims made
against Consultant or Company relating to the performance of its duties
hereunder. The provision of this section shall survive termination of this
agreement. The Consultant will follow all applicable SEC and NASD laws, rules
and regulations in performance of its duties hereunder.


 ECOLAND INTERNATION, INC.



By: S/ David Wallace     Dated: June 1 2009


DAVID WALLACE, President & CEO



By: S/ Robert Russell     Dated June 1 2009
R RUSSELL, an individual
 
 
 

--------------------------------------------------------------------------------

 